DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 9/22/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 9/22/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 9/22/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 9/22/22, regarding 35 U.S.C. § 102 rejections have been fully considered in view of amendments of 9/22/22 and have not been found persuasive.  Applicant’s Remarks, pages 14-15, assert the cost map is different from the weighted suitability score of the potential TPs, while that direct comparison is valid, the weighted suitability score is derived from the cost map in that it is used to add a weight to a cost of a route among the one or more routes, with a greater weight being indicative of a less desirable route (De Castro - ¶8).  The different route costs corresponding to the recited weighted suitability scores are both used to determine the ideal planned routes. Even the amended material including a new route being simulated for different poses and evaluating them to select the best TP is still disclosed by the selecting of a weighted route.  The claim elements as currently written are still broad enough to be disclosed by the art of record. Further amendments to provide more detail as to different aspects of the present invention may overcome the art however, as written, the claims can still be interpreted under BRI as having been taught by De Castro.  Amendments have been added below with new citations to the art of record.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Castro (US 2020/0293049).

Regarding claims 1, 8, and 15, De Castro discloses an autonomous vehicle route planning system including a system for dynamically determining and seamlessly switching trajectory planner (TP) for an Autonomous Ground Vehicle (AGV), the system comprising: a processor; and a computer-readable medium communicatively coupled to the processor, wherein the computer-readable medium stores processor-executable instructions, which when executed by the processor, cause the processor to (¶55 -  on-board controller to implement route planning including on-board components may include, for example, one or more processing devices such as one or more microcontrollers, one or more microprocessors, programmable logic such as a field-programmable gate array (FPGA), one or more application-specific integrated circuits (ASICs), solid state circuitry, or any appropriate combination of two or more of these types of processing devices.): 
determine a derived mission at a current position of the AGV along a global path based on static environment data from a navigation map and dynamic environment data acquired by the AGV, wherein the derived mission corresponds to a local objective of the AGV (¶37 and ¶48 - choose a route through a dynamically changing environment based on a cost map corresponding to the recited derived mission based on environmental data in a navigation map and dynamic data towards a second location (“goal”) such as its destination corresponding to the recited derived mission); 
identify one or more potential TPs from a plurality of TPs based on the derived mission, wherein the plurality of TPs comprises a current TP of the AGV (¶38 - a cost map that contains a representation of one or more possible routes between a first location and a second location); 
calculate a weighted suitability score for each of the one or more potential TPs based on a set of TP evaluation parameters, wherein the set of TP evaluation parameters comprises at least one of an objective match score, a complexity score, and a data interpretation toughness score (¶48-51 – cost based on a variety of factors corresponding to the recited weighted suitability score passed on TP evaluation parameters where length of route corresponding to the recited objective match score, difficulty to traverse corresponding to the recited complexity score and detected obstacle corresponding to the recited data interpretation toughness score); 
determining a projected pose of the AGV by simulating a new trajectory plan by a new TP based on the weighted suitability score for each of the one or more potential TPs (¶64-66 - plan a best route from a current position to a destination by selecting edges or routes from the cost map having the least cost where nodes corresponding to the recited projected poses of the AGV and generating the costs assessments for each route based on the cost map corresponding to the recited simulating a new trajectory plan by a new TP based on the weighted suitability score);
evaluating the projected pose with respect to the local objective (¶64-66 – determining whether or not the robot cannot move around the object as shown in FIG. 8 corresponding to the recited evaluating the projected poses with respect to the local objective);
determine a new TP from the one or more potential TPs to achieve the derived mission based on the weighted suitability score for each of the one or more potential TPs and the evaluated projected score (¶64-66 – robot selects a new route to the second location corresponding to the recited determine a new TP from the one or more potential TPs to achieve the derived mission based on the adjusted cost map corresponding to the recited based on the weighted suitability score and a simulated evaluation of the new TP including the succession of projected poses based on the ability to reach the second destination corresponding to the recited evaluated projected score); and
control a movement of the AGV based on the new TP (¶38 and ¶64-66 – robot is configured to move based on the calculated best route where if the robot cannot move around the object as shown in FIG. 8, the robot selects a new route 56).

Regarding claims 2, 9, and 16, De Castro further discloses identifying the one or more potential TPs is further based on the dynamic environment data (¶37 - the autonomous devices to choose a route through a dynamically changing environment. These route planning updates may be obtained from distributed cameras or other detectors that provide information about local visual elements that may be used to update a cost map dynamically.).

Regarding claims 3, 10, and 17, De Castro further discloses to determine the new TP, the processor-executable instructions, on execution, cause the processor to: iteratively select a TP from the one or more potential TPs based on the weighted suitability score for each of the one or more potential TPs (¶41 - While the autonomous device is moving along a route, the on-board computing system may continuously receive input from the detectors. If an obstacle is blocking the trajectory of the autonomous device, the on-board computing system is configured to plan a path around the obstacle where continuous input corresponding to the recited iteratively updating weighted suitability score for the TPs); and 
perform the simulated evaluation of the selected TP, wherein the iteration is performed until the projected pose for the selected TP is within a predefined threshold of a desired pose of the AGV as per the local objective (¶41 – blocked route corresponding to the recited predefined threshold where the on-board computing system is configured to plan a path around the obstacle corresponding to the recited iteration performed until the TP is within a predefined threshold).

Regarding claims 4 and 11, De Castro further discloses the dynamic environment data acquired by the AGV comprises at least one of camera data, Light Detection and Ranging (LIDAR) data, or short-range Radio Detection and Ranging (RADAR) data (¶43-44).

Regarding claims 5, 12, and 18, De Castro further discloses the weighted suitability score is directly proportional to the objective match score and is inversely proportional to at least one of the complexity score and the data interpretation toughness score (¶8 – greater costs attributed to longer routes, therefore lower costs attributed to shorter routes corresponding to the recited objective match score and ¶48 - a greater cost may be indicative of a greater level of difficulty in traversing the route corresponding to the recited complexity score and ¶38 - if one of the routes is completely or partially blocked, a cost of that route may be increased on the cost map where detected obstacle corresponding to the recited data interpretation toughness score).

Regarding claims 6, 13, and 19, De Castro further discloses replace the current TP with the new TP for at least one navigation cycle; and evaluate an impact of the replacement by (¶66 - the robot selects a new route 56 to the second location 49 based on a cost map of the space): 
evaluating a performance of the AGV with respect to the derived mission based on navigation performed as per the new TP (¶66 – new route 56 to the second location 49 based on a cost map corresponding to the recited evaluation with respect to the derived mission); 
evaluating a simulated performance of the AGV with respect to the derived mission based on simulated navigation as per the current TP (¶64-66 – route planning based on the cost map to the second location corresponding to the recited evaluating a simulated performance with respect to the derived mission based on simulated navigation as per the current TP); and 
comparing the performance of the AGV with the simulated performance of the AGV to decide between continuing with the new TP or switching back to the current TP (¶66 – weighing whether or not the robot can move around the object or not corresponding to the recited comparing the performance of the new route to the old route and either continuing with the new route or maintaining the current route).

Regarding claims 7, 14, and 20, De Castro further discloses switch back to the current TP based on the evaluation of the impact (¶66 - the robot may still select the original route to second location 49 based on a cost map of the space and may be controlled to move around the object).





Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Keivan et al. (US 2019/0179329) discloses an autonomous route planning device including an  evaluation of a series of distinct maneuvers or motions in order to use an algorithm to choose or find a low cost path over other alternate higher cost paths (¶118).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665